DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 to 14 are presented for examination.  
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119, which papers have been placed of record in the file.

Information Disclosure Statement
The references listed in the information disclosure statement submitted on 10-27-2021 and 10-18-2022 have been considered by the examiner (see attached PTO-1449).

Specification
5.	Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 to 3, 8 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 2, 4, 13 and 15 of U.S. Patent No. 11,196,444. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are generic to the patent claims and such the patent claims anticipates the claims of the instant applcation.  The claims of the instant application are an obvious variation of the patent claim and are not patentably distinct from the patent claims as shown in the table below for claim 1.  Independnet claim 8 is similar to claim 1 and is anticipated by patent claim 13 thus the claim is also rejected for obvious type double patenting.  Dependent claims 2 to 3 and 10 are similar to patent claims 2, 4, and 15 respectively and are also rejected for obvious type double patenting.

USP 11,196,444
Instant Application 17/512,289
1. An apparatus for wireless communications, comprising:
1. An apparatus for wireless communications, comprising:
at least one processor coupled with a memory and comprising at least one encoder circuit configured to:
at least one processor coupled with a memory and comprising at least one encoder circuit configured to:
obtain bits of information to be transmitted;
obtain bits of information to be transmitted;
perform cyclic redundancy check (CRC) outer encoding of the bits of information using an even-weighted generator polynomial to produce CRC encoded bits;
perform cyclic redundancy check (CRC) outer encoding of the bits of information to produce CRC encoded bits; and
perform polar inner encoding of the CRC encoded bits to generate a codeword;
 perform polar inner encoding of the CRC encoded bits using only odd- weighted generator polynomials to generate a codeword; and
and discard a first code bit at a beginning of the codeword to produce a shortened codeword, wherein the discarding the first code bit is based on use of the even-weighted generator polynomial; and

 a transmitter configured to transmit the shortened codeword in accordance with a wireless technology across a channel via one or more antenna elements situated proximate the transmitter.
a transmitter configured to transmit the codeword in accordance with a wireless technology across a channel via one or more antenna elements situated proximate the transmitter.

  

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 4 to 5, 7 to 8, 11 to 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hui et al. (USPAP 2022/0052709).
Claims 1 and 8:
Hui substantially teaches the claimed invention.  Hui teaches a wireless transmitter in a wireless communication network comprising the steps of applying a cyclic redundancy check (CRC) interleaving pattern before polar encoding, the wireless apparatus comprising:  a processing circuitry (1320) that includes a combination of hardware and software and is coupled to a memory (1330) (see fig 9A and par. 0283).  Hui teaches the wireless apparatus includes an encoding component wherein a specific interleaving pattern is applied between a linear outer code and a polar inner code (see par. 0056). 
Hui teaches that the encoder structure comprises encoding the received data bits with a linear outer encoding process such as CRC coding and outputting the CRC encoded bits to an interleaver (see fig. 3 and par. 0060).  Hui further teaches that the interleaved encoded data are encoded with a polar inner encoder outputting the coded bits x (see fig. 3 and par. 0060).   Hui teaches that the coded bits are transmitted to a receiving device using a transmitter (1352) (see par. 0275 and 0283).  
Hui does not specifically teach that the polar inner encoding of the CRC encoded bits are based on using only odd-weighted generator polynomials; however, this teaching is obvious to the teachings of Hui because Hui teaches the steps of applying a specific interleaved pattern to a set of outer parity bits before inner polar encoding aids the decoding process to achieve earlier termination.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to realize that the invention of Hui would have comprise the steps of: “perform polar inner encoding of the CRC encoded bits using only odd-weighted generator polynomial to generate a codeword” because Hui teaches the steps of  applying an interleaving pattern to the output of the CRC encoded data prior to a polar inner encoding aids the decoder in determining early termination.   This modification would have been obvious because a person of ordinary skill in the art would have been motivated to employ a method for achieving early termination of the coding process for early error detection as taught by Hui (see par. 0006).
	As per claims 4 and 11, Hui teaches that a specific interleaving pattern (“scrambling”) is applied to the output of the CRC encoded codeword prior to encoding with a polar inner encoding process (see par. 0059).  

	Claims 5 and 12:
Hui substantially teaches the claimed invention.  Hui teaches a wireless transmitter and a wireless receiver in a wireless communication network, the wireless apparatus comprising: a receiving module (1354), a processing circuitry (1320) that includes a combination of hardware and software and a memory (1330) coupled to the processing circuitry (see fig 9A, 9B and par. 0283).  Hui teaches that the wireless device decodes apparatus includes a transceiver (1310) for transmitting and receiving wireless signals from a wireless network node via of an antenna (see par. 0283).  Hui teaches that the wireless network node (120) operates within a coverage area (115) (“antenna elements situated proximate the receiver”) (see fig. 2 and par. 0047). 
Hui teaches the wireless apparatus includes a decoding component to decode the polar encoded bits according to a deinterleaving embodiment (see par. 0278).  Hui teaches that distributed CRC bits are calculated for the decoded data and determining a successful parity check (“CRC encoded bits”) (see par. 0280).  
Hui does not specifically teach the steps of performing polar inner decoding of the codeword to obtain cyclic redundancy check (CRC) encoded bits using only odd-weighted generator polynomials to decode the codeword; however, this teaching is obvious to the teachings of Hui because Hui teaches the steps of applying polar decoding using any deinterleaving embodiments such as successive cancellation list decoding which enables early detection of errors and early termination of the decoding process.   Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to realize that the invention of Hui would have comprise the steps of: “perform polar inner decoding of the codeword to obtain CRC encoded bits using only odd-weighted generator polynomial to decode the codeword” because Hui teaches that applying any deinterleaving embodiments with the polar decoding aids in early termination of the decoding process.   This modification would have been obvious because a person of ordinary skill in the art would have been motivated to employ a method for achieving early termination of the decoding process for early error detection as taught by Hui (see par. 0066).
As per claims 7 and 14, Hui discloses a bit dinterleaving method being applied to the polar decoding of the received polar encoded bits (see fig. 6 and par. 0061).  

Allowable Subject Matter
9.	Claims 2 to 3, 6, 9 to 10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Alexeev et al.		(USPAP 2014/0380114 A1), discloses encoding a code word with an outer and inner encoding process.
Koike-Akino	(USP 10,998,992) discloses a turbo product polar coding for communication devices.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY A CHASE whose telephone number is (571)272-3816. The examiner can normally be reached Mon-Thu 8:00-5:30, 2nd Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272 3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shelly A Chase/Primary Examiner, Art Unit 2112